The opinion of the court was delivered by
Horton, C. J.:
In substance, the case is this: On the 11th day of June, 1875, Michael Caplice, the husband of the defendant in error, was indebted to the plaintiffs in error in the sum of $600. At the time, Michael Caplice had in his possession a certain ten-year endowment policy, issued by the .Northwestern Mutual Life Insurance Company, insuring his life for the benefit of his wife, Eliza Caplice, the defendant in error. To pay the indebtedness of $600, and for $275 in addition, Michael and Eliza Caplice .executed and delivered to P. H. McHale, one of the plaintiffs in error, the following assignment, the same executed in duplicate, to wit:
“Saint Mary’s, Kas., June 11, 1875.
“ For a valuable consideration, the receipt whereof is hereby acknowledged, we by this instrument do assign and transfer to P. H. McHale, of Saint Mary’s, Kansas, all our right, title and interest in and to policy No. 34,169, for his sole use and benefit. In case of the death of said assignee before the policy becomes due, then and in that case it shall be payable to the heirs or assigns of P. H. McHale.
“ Michael Caplice. [Seal.]
“Eliza Caplice. [Seal.]”
When Michael Caplice took out the policy, he executed to the insurance company ten premium notes of $82.38 each, and agreed to pay quarterly premiums of $28.34 each. *476McHale paid the quarterly premiums and premium notes maturing against the policy after the assignment and transfer. At the execution of the written assignments, the following blank receipt was on the back of the policy, viz.:
“Received--18 — , of the Northwestern Mutual Life Insurance Company,--dollars, in full of all claims on the within policy.”
This receipt the Caplices did not then sign. The policy matured May 12, 1878. The amount due thereon was $1,477.73. The plaintiffs in error demanded this sum of the company, but it refused to pay without Mrs. Caplice’s receipt. The latter refused to sign the receipt without the written agreement. The writing was executed,' and Mrs. C. gave her signature to the receipt on the back of the policy.
On the part of the plaintiffs in error, it is claimed that Mrs. Caplice ought not to recover, because it is alleged that it was her moral and legal duty to execute the receipt. On the part of Mrs. C., it is contended that she was under no moral or legal obligation to give her signature; that her signature was purchased for the writing sued on, and that such agreement is valid and binding.
We do not agree with counsel for plaintiffs in error, that Mrs. C. was under a legal duty to sign the receipt. She had previously done all that the law required of her in the assignment and transfer of the policy'; she had actually performed every act necessary to put plaintiffs in error in possession of the policy, and every benefit to be derived therefrom. The illustration of the release of a mortgage by the-mortgagee is not applicable. By the statute, it is the legal duty of the mortgagee to enter satisfaction on demand of the mortgagor when the mortgage is paid. Independent of the statute, such duty existed, which could have been enforced in a court of chancery against the mortgagee, on his refusal to enter a release after payment. On the other hand, neither can we agree with counsel for defendant in error, that the written promise ought to be fully enforced. The agreement is an unreasonable and unconscionable one. Mrs. C. is only entitled to reasonable compensation for the inconvenience or service in making her *477signature. She suffered no loss, injury or disadvantage, nor parted with anything of value in signing her name. The demand for the signature of Mrs. C. on the part of the insurance company before payment was arbitrary, and yet out of abundant caution in transacting its business, not very unreasonable. Frequently, insurance policies, especially endowment policies, are hypothecated for the repayment of money, and' in such cases just such assignments are executed as appear in this case. On their face they are absolute, yet in fact the transfer is only for security. When the debt is paid, the beneficiary or owner of the policy is entitled to its return. Notwithstanding the execution of such an assignment in the latter instance, the company, after due notice, has no right to pay the pledgee. So, to save any question of this character arising, we suppose the insurance company was anxious to have the signature of Mrs. C. on the policy. Morally, Mrs. O. ought to have given it, without making the extortionate demand she did. Instead of acting justly, she attempted to take advantage, and an unfair one, of the plaintiffs in error, who had bought and paid for all her right and interest in the policy. She thought herself in a condition to exact an unconscionable bargain, and for service worth only a few cents she demanded and received a written promise for the payment of. nearly five hundred dollars. The mind revolts at the enforcement of such a promise, and as the courts, as a rule, under such circumstances seize upon the slightest act of oppression or advantage to set at naught a promise thus obtained, we are of opinion that Mrs. C. is only entitled to what may be fairly due her for writing her signature, and that she cannot recover on the agreement. Hough v. Hunt, 2 Ohio, 495, and cases there cited. See also the following authorities: Sasportas v. Jennings, 1 Bay, 470; Motz v. Mitchell, (Pa. Sup. Ct.), Albany L. J., vol. 21, No. 12, p.237; Chitty on Contracts, 625.
The judgment of the district court will therefore be reversed, and the case remanded for a new trial.
Valentine, J., concurring.
Brewer, J., taking no part in the decision." .